565 N.W.2d 727 (1997)
252 Neb. 710
STATE of Nebraska ex rel. NEBRASKA STATE BAR ASSOCIATION, Relator,
v.
Gary D. MELLOR, Respondent.
No. S-96-1290.
Supreme Court of Nebraska.
June 20, 1997.
WHITE, C.J., and CAPORALE, CONNOLLY, GERRARD, STEPHAN, and McCORMACK, JJ.
*728 PER CURIAM.
Gary D. Mellor was admitted to the practice of law in the State of Nebraska on September 18, 1989.
On September 25, 1996, Mellor was indicted in the U.S. District Court for the District of Kansas. On October 16, he entered a plea of guilty to the charge of knowingly and intentionally receiving or distributing a visual depiction of a minor engaging in sexually explicit conduct that was mailed, shipped, or transported by computer in interstate commerce, in violation of 18 U.S.C. §§ 2 and 2252(a)(2). On January 6, 1997, the U.S. District Court entered judgment on the plea and sentenced Mellor to a prison term of 366 days.
On June 2, 1997, Mellor voluntarily surrendered his license to practice law in the State of Nebraska. In so doing, Mellor specifically admitted that his conduct as hereinbefore set forth violated Canon 1, DR 1-102(A)(1), (3), and (6), of the Code of Professional Responsibility, as adopted by the Nebraska Supreme Court. Mellor waived his right to notice, appearance, or hearing prior to entry of this order.
We accept Mellor's surrender of his license to practice law in the State of Nebraska and order him disbarred from the practice of law in the State of Nebraska, effective immediately.
Judgment of disbarment.
WRIGHT, J., not participating.